*46On Petition for Rehearing.
On March 2, 1922, prior to the handing down of our opinion in the above case, the Supreme Judicial Court of Massachusetts, in Babcock-Davis Corporation v. Paine, 134 N. E. 342, had placed a construction upon chapter 271 of the Acts of Massachusetts of 1912 which was directly opposed to that placed upon it by this court.
Although the decision of the Massachusetts court was rendered.after the contract in question had been entered into and rights had Accrued thereon, yet, had the decision been called to our attention, it would have been followed.
The duty of the federal courts in such cases is stated by Justice Bradley in the leading case of Burgess v. Seligman, 107 U. S. 20, 33, 2 Sup. Ct. 10, 21 (27 L. Ed. 359), as follows:
“So when contracts and transactions have been entered into, and rights have accrued thereon under a particular state of the decisions, or when there has been no decision, of the state tribunals, the federal courts properly claim the right to adopt their own interpretation of the law applicable to the case, although a different interpretation may be adopted by the state courts after such rights have accrued. But even in such cases, for the sake of harmony and to avoid confusion, the federal courts will lean towards an agreement of views with the state courts, if the question seems to them balanced with doubt.”
As the question of the proper construction of the statute is not one free from doubt, we adopt the construction which the Supreme Judicial Court of Massachusetts has placed upon it, which is that the words “other personal property” in the act must be construed to mean of the same kind or of the same general description as heating apparatus, plumbing goods, and ranges.
As this air compressor is not of “the same kind and general description” as the articles specifically enumerated in the statute, we reverse our former finding that the contract for its conditional sale should have been recorded in accordance with the statute.
It was also called to our attention upon reargument of the case that the purchaser of the air compressor did not have title to the real estate upon which it was placed. In view- of this, and the further fact that the air compressor can be removed without injury to the reíd estate, we think it could not have been the intention of the purchaser, in annexing it to the real estate, that it should become a permanent part of it. The old corporation, the Winnisimmet Shipyard, Inc., could therefore convey to the new corporation, the Winnisimmet Shipyard, only the interest which it had acquired under the conditional sale, and this is all that could be conveyed by the latter in its mortgage to the Fidelity Trust Company.
Our order affirming the decree,.of the District Court is hereby re-' versed, as is also the decree of the District Court, with costs to the appellant in this court, and the case is remanded to that court for further action not inconsistent with this opinion.